Determination of the State Liquor Authority, dated June 18, 1969, which, in sustaining certain charges against petitioner, directed with respect to charges 1 and 2, a penalty of 30 days’ suspension of license (suspension temporarily deferred) and the imposition of a $2,500 bond claim, unanimously modified on the law and in the exercise of discretion to the extent of substituting for the penalty and bond claim, the issuance of a letter of warning; and as so modified the determination is confirmed, without costs and without disbursements. While we find substantial evidence to uphold the determination of a technical violation as to charges 1 and 2, we find in the circumstances that the penalty imposed was excessive and should have been limited to a letter of warning as indicated herein. Concur—■ Stevens, P. J., Markewich, Nunez and Tilzer, JJ.